Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
2.        The following is an examiner’s statement of reasons for allowance:
With the amendment filed on September 23, 2021, Applicant has incorporated subject matter into independent Claim 1, which further clarifies the methodology for monitoring a physical environment comprising a building server, a gateway, and a client. The amended subject matter incorporated into both independent claims which was not found in the prior art is as follows:
		wherein the at least one building server further comprises an proxy module, and the at least one gateway comprises a client module, the client module being configured to route communications based on the protocol arising from the gateway or any device in communication with the gateway to the building server via the proxy module of the building server.

A thorough search of the prior art did not result in any potential references, other than prior art from the same inventors.  One outstanding issue was with respect to the Double Patenting rejection based on US 10,826,717, and that rejection was resolved with the filing of a Terminal Disclaimer on September 23, 2021.  The rejections under 35 U.S.C. § 112(b) were overcome with the amendments to the claims.  Finally, the issue regarding the foreign priority date was addressed in Applicant’s persuasive arguments provided on September 23, 2021, and the foreign priority date of April 21, 2016 has been granted.  


	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLLIS A BOOK whose telephone number is (571)272-0698.  The examiner can normally be reached on M-F 10:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PHYLLIS A BOOK/Primary Examiner, Art Unit 2454